DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow rate measuring members” in claims 1, 11 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  Claim 3 recites “wherein each monobloc is made from elastomer”, which contains grammatical error and is  an elastomer”.  Claim 6 depends from claim 3 and is thus likewise objected.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0270650 A1 to Takahashi et al. (Takahashi).
In reference to independent claim 1, Takahashi discloses:
A driving device for driving exhaust gas, including: 
a tubular circulation pipe (1) for circulation of the exhaust gas; 
at least two flow rate measuring members (2a, 2b) arranged to measure an exhaust gas flow rate of the exhaust gas circulating in the tubular circulation pipe (see [0040]); and 

The claim limitations of “for driving exhaust gas”, “for circulation of the exhaust gas” and “to measure an exhaust gas flow rate of the exhaust gas” have been considered but are deemed not patentably distinguishable over the prior art Takahashi because they merely state Applicant’s intended use of a flow rate measuring members.  "[A]pparatus claims cover what a device is, not what a device does."  Thus, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Takahashi discloses all of the structural elements required by claim 1 and, therefore, would be capable of being used as intended by Applicant.  See MPEP 2114(II).
In reference to dependent claim 2, Takahashi further discloses: each monobloc support is overmolded (see Fig. 1 and [0040]; the support is directly formed on top of upper surface 4 via integral molding) on the tubular circulation pipe (1).
In reference to dependent claim 4, Takahashi further discloses: the at least two flow rate measuring members (2a, 2b) include at least one ultrasonic transmitter and at least one ultrasonic receiver associated with the at least one ultrasonic transmitter (see [0041] and Figs. 1, 3 and 5).
In reference to dependent claim 5, Takahashi further discloses: the at least one monobloc support (see Figs. 1-2) comprises a single monobloc support bearing all of the flow rate measuring members (2a, 2b) (see Figs. 1-3 and 5).
In reference to dependent claim 8, Takahashi further discloses: the tubular circulation pipe (1) bears two branches forming sleeves (3a, 3b) for housing the at least two flow rate 
In reference to dependent claim 9, Takahashi further discloses: the tubular circulation pipe (1) includes lateral openings (6a, 6b), each flow rate measuring member (2a, 2b) being housed through a respective one of these lateral openings, the at least one monobloc support including, for each flow rate measuring member that the at least one monobloc support bears, a part bearing this flow rate measuring member while extending through a corresponding lateral opening (see Figs. 1, 3 and 5).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0066744 A1 to Kupnik et al. (Kupnik).
In reference to independent claim 1, Kupnik discloses:
A driving device for driving exhaust gas, including: 
a tubular circulation pipe (1) for circulation of the exhaust gas (see [0057]); 
at least two flow rate measuring members (7-10) arranged to measure an exhaust gas flow rate of the exhaust gas circulating in the tubular circulation pipe (see Abstract); and 

In reference to dependent claim 7, Kupnik further discloses: the at least one monobloc support comprises two monobloc supports, each bearing two respective flow rate measuring members (7-10) (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
In reference to dependent claim 10, Takahashi further discloses that components may be made from a resin (see [0009]).  However, Takahashi is silent regarding the tubular circulation pipe being made from plastic.  Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected plastic as the material for the pipe of Takahashi as plastic is a well-known cost effective material.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupnik in view of US 2008/0178853 A1 to Yamaoka et al. (Yamaoka).
In reference to claims 11 and 12, Kupnik further discloses that the pipe with the flow rate measuring members for measuring exhaust gas flow rate (see Fig. 1) may be used in a vehicle (see [0057]).  However, Kupnik is silent regarding the flow rate measuring members being a part .

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding dependent claim 3, US 2006/0156828 A1 to Konzelmann et al. (Konzelmann) teaches another ultrasonic meter, the ultrasonic transducers (116, 118) of Konzelmann each having a piezoceramic disc that is embedded in a vibration-damping plastic material and affixed to the flow pipe (110) (see [0057]).  However, neither Konzelmann nor the relied upon prior art discloses or teaches each monobloc support being made from an elastomer.  Claim 6 depends from claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176. The examiner can normally be reached M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC T NGUYEN/Primary Examiner, Art Unit 3799